      Case 2:20-cv-00765-RFB-VCF Document 15 Filed 06/23/20 Page 1 of 2



 1   JOSEPH A. GUTIERREZ, ESQ.
     Nevada Bar No. 9046
 2   JOSEPH N. MOTT, ESQ.
     Nevada Bar No. 12455
 3   DANIELLE J. BARRAZA, ESQ.
     Nevada Bar No. 13822
 4   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 5   Las Vegas, Nevada 89148
     Telephone: 702.629.7900
 6   Facsimile: 702.629.7925
     E-mail:    jag@mgalaw.com
 7              jnm@mgalaw.com
                djb@mgalaw.com
 8
     Attorneys for Plaintiff Rudi Jimenez
 9

10

11
                                   UNITED STATES DISTRICT COURT
12
                                            DISTRICT OF NEVADA
13

14    RUDI JIMENEZ, an individual,                         Case No.: 2:20-cv-00765-RFB-VCF
15                           Plaintiff,             STIPULATION AND ORDER TO EXTEND
                                                    DEADLINE FOR PLAINTIFF’S
16    vs.                                           OPPOSITION TO DEFENDANT’S
                                                    PARTIAL MOTION TO DISMISS [ECF
17    TIJUANA, LLC, d/b/a ADVANCE MEDICAL NO. 9]
      STAFFING, d/b/a RAPID TEMPS, INC., a
18    domestic limited liability company; DOES I-X;
      and ROE BUSINESS ENTITIES I-X, inclusive,
19
                             Defendants.
20

21          Plaintiff, Rudi Jimenez (“Plaintiff”), and defendant Tijuana, LLC d/b/a Advance Medical
22   Staffing d/b/a Rapid Temps, Inc. (“Defendant”), by and through their undersigned counsel, hereby
23   agree to extend the time for Plaintiff’s opposition to Defendant’s partial motion to dismiss [ECF No.
24   9] filed on June 10, 2020. Under FRCP and the local rules, Plaintiff’s opposition is currently due June
25   24, 2020. This extension is requested by Plaintiff’s counsel due to scheduling conflicts and time
26   constraints on Plaintiff’s counsel.
27          IT IS STIPULATED AND AGREED that the deadline for Plaintiff’s opposition to
28   Defendant’s partial motion to dismiss [ECF No. 9] be extended up until July 1, 2020. This stipulation


                                                       1
      Case 2:20-cv-00765-RFB-VCF Document 15 Filed 06/23/20 Page 2 of 2



 1   is make for good cause and not for purposes of delay and the extension will not unduly delay this

 2   matter in any way.

 3    DATED this 22nd day of June, 2020.                DATED this 22nd day of June, 2020.

 4    MAIER GUTIERREZ & ASSOCIATES                      JACKSON LEWIS, P.C.
 5
      /s/ Joseph N. Mott                                /s/ Lynne K. McChrystal
 6    JOSEPH A. GUTIERREZ, ESQ.                         DEVERIE J. CHRISTENSEN, ESQ.
      Nevada Bar No. 9046                               Nevada Bar No. 6596
 7    JOSEPH N. MOTT, ESQ.                              LYNNE K. MCCHRYSTAL, ESQ.
      Nevada Bar No. 12455                              Nevada Bar No. 14739
 8    DANIELLE J. BARRAZA, ESQ.                         300 S. Fourth Street Suite 900
      Nevada Bar No. 13822                              Las Vegas, Nevada 89101
 9    8816 Spanish Ridge Avenue                         Attorneys for Defendant Tijuana, LLC
      Las Vegas, Nevada 89148
10    Attorneys for Plaintiff Rudi Jimenez
11
                                                 ORDER
12

13                                 23rdday of __________________,
            IT IS SO ORDERED this ____            June            2020.

14
                                             ________________________________
15                                               UNITEDF.STATES
                                             RICHARD            DISTRICT CIIOURT JUDGE
                                                          BOULWARE,
                                             UNITED STATES DISTRICT JUDGE
16
                                             DATED this
17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
